NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 14-10564
                                                     14-10565
                Plaintiff-Appellee,
                                                D.C. Nos. 4:14-cr-00833-RCC
 v.                                                       4:14-cr-50058-RCC

VICTOR MANUEL LOPEZ-MORALES,
a.k.a. Victor Manuel Lopez,                     MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, Chief Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      In these consolidated appeals, Victor Manuel Lopez-Morales appeals from

the 77-month sentence imposed following his guilty-plea conviction for attempted

reentry of a removed alien, in violation of 8 U.S.C. § 1326, as well as the 12-month

consecutive sentence imposed upon revocation of his supervised release. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lopez-Morales contends that the district court procedurally erred by failing

to address his argument that his cultural assimilation warranted a below-Guidelines

sentence, and by referencing 18 U.S.C. § 3553(a) at the conclusion of the

sentencing hearing. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

The record reflects that the district court considered Lopez-Morales’s argument

concerning his assimilation, and adequately explained the sentence. See United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, there is no

indication that the court committed plain error by mentioning section 3553(a).

      Lopez-Morales also contends that his sentences are substantively

unreasonable in light of his cultural assimilation. The district court did not abuse

its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentences are

substantively reasonable in light of the applicable sentencing factors and the

totality of the circumstances, including Lopez-Morales’s criminal history, his

multiple prior removals, and his failure to be deterred by prior sentences. See id.

      AFFIRMED.




                                          2                          14-10564 & 14-10565